Citation Nr: 0531662	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
corneal abrasion, diagnosed after service as a mild ocular 
allergy of the left eye.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from August 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1977 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  That decision, in pertinent part, 
denied a compensable rating for residuals of a left corneal 
abrasion.

The Board remanded the claim in February 2000 and April 2004 
for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran's left 
corneal abrasion, diagnosed after service as a mild ocular 
allergy of the left eye has healed with no residuals.


CONCLUSION OF LAW

Residuals of a left corneal abrasion, diagnosed after service 
as a mild ocular allergy of the left eye are not compensable 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6018 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in December 2002, provided the veteran with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
veteran before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the veteran had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the appellant.  The Court in 
Mayfield noted that there could be no prejudice with an error 
in the timing of the VCAA notice if its purpose of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of the claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond and proper 
subsequent VA process.  That is what was done in the present 
case.  The veteran was given the VCAA notice letter and was 
given an ample opportunity to respond.  The veteran has not 
claimed any prejudice as a result of the timing of the VCAA 
letter.  Therefore, to decide the appeal would not be 
prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran received a 
burn of the left eye due to a flare in June 1969.  The 
veteran complained of eye pain and blurred vision.  An 
extensive corneal abrasion was noted to be secondary to a 
burn.  The diagnosis was conjunctivitis and severe corneal 
abrasions secondary to a burn.

A July 1980 rating decision granted service connection for a 
mild ocular allergy of the left eye and assigned an initial 
noncompensable rating.

A November 1996 VA general medical examination report noted 
that the veteran reported being burned by a flare in 1969.  
He reported experiencing photophobia since the burn.  On 
examination, the pupils were equal, round, and reactive to 
light and accommodation.  Extraocular muscles were intact.  
There was positive redness of the sclera in the left eye with 
photophobia during the funduscopic examination.  The 
examination was otherwise normal.  The examiner noted that 
there was an old burn injury of the left eye with positive 
clinical evidence of chronic inflammation and chronic 
photophobia.

A March 1997 private treatment note reported that the veteran 
woke up several days prior with a red left eye.  The 
physician noted it was a benign subconjunctiva hemorrhage.

The Board remanded the claim with instructions to schedule 
the veteran for a VA eye examination.

A November 2000 VA eye examination report indicated that the 
veteran complained of irritation, redness, and itching in the 
left eye.  On examination, lids, lashes, and lachrymal 
apparatus demonstrated 3 to 4+ allergic papillae.  The sclera 
and conjunctivae demonstrated normal racial pigmentation.  
The cornea was clear and thick.  The anterior chamber was 
deep and quiet.  The iris was normal.  There were no notches 
or disk hemorrhages.  The vessels, macula and periphery were 
normal.  The examiner stated that the veteran had asymmetric 
allergic conjunctivitis.  He noted that he did not see a 
relationship between the veteran's current symptoms and 
military service.  The veteran was noted to have essentially 
normal visual function and no significant visual 
disabilities.

A January 2001 private treatment note indicated that the 
veteran's cornea was clear.  There was no evidence of pigment 
dispersion or pseudoexfoliation.  Optic nerves were normal 
and symmetric.

A March 2002 VA treatment note stated that the veteran was 
being seen for his annual eye examination.  The veteran noted 
he had been treated for redness in his left eye.  The veteran 
had a conjunctivitis in his left eye at that time.  The 
physician stated that he thought this was an allergy, but the 
veteran stated he had been burned in the left eye.

A March 2003 VA treatment note indicated that the veteran was 
being seen for his annual eye examination.  On examination, 
intraocular pressure was normal.  The lenses were clear and 
fundus revealed no retinopathy in either eye.  Lids, lashes 
and conjunctivae were clear.

The Board remanded the claim in April 2004 with instructions 
to schedule the veteran for a VA examination.  The examiner 
was specifically asked to offer an opinion as to whether any 
of the veteran's current eye symptoms could be associated 
with the left eye burn the veteran suffered during service.

An August 2004 VA eye examination report noted that the 
veteran's claims folder was reviewed.  On examination, lids 
and lashes were normal.  Very minimal punctuate epithelial 
keratitis was noted in the left eye.  The anterior chambers 
were deep and quiet.  Mild blepharitis and engorged 
conjunctival vessels were noted bilaterally.  Dilated fundus 
examination revealed small chorioretinal scars in both eyes 
outside the maculae.  The examiner diagnosed the veteran with 
bilateral dry eyes, borderline glaucoma, aniscoria and 
inactive chorioretinal scarring.  The examiner noted that the 
veteran's ocular conditions "most likely have no connection 
to his military service."  He stated that there was no 
evidence of scarring from the flare accident and the veteran 
had objective evidence of dryness in both eyes.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Active chronic conjunctivitis with objective symptoms is 
rated 10 percent disabling.  Healed conjunctivitis is rated 
on residuals.  If there are no residuals a 0 percent rating 
is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6018.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran was initially treated for conjunctivitis and 
corneal abrasions of the left eye secondary to a burn from a 
flare.  The Board notes that the veteran has been treated 
periodically for symptoms associated with conjunctivitis.  
The November 1996 VA examination report noted chronic 
inflammation and photophobia secondary to the inservice burn 
to the left eye.  The Board notes that such conditions have 
not been found in recent examinations.  The November 2000 VA 
examiner noted that the veteran had asymmetric allergic 
conjunctivitis.  However, he noted that he did not see a 
relationship between the veteran's current symptoms and 
military service.  A March 2002 VA treatment note indicated 
that the veteran had conjunctivitis at that time, but the 
physician attributed such diagnosis to an allergy.  Finally, 
the Board notes that the August 2004 VA examiner, who was 
specifically asked to offer an opinion as to whether the 
veteran had any symptomatology that could be related to his 
inservice flare burn, stated that the veteran's ocular 
problems "most likely have no connection to his military 
service."  He noted that there was no evidence of scarring 
from the flare accident and the veteran had objective 
evidence of dryness in both eyes.  In the absence of clinical 
symptoms that may be attributed to the veteran's flare burn 
of the left eye during service, entitlement to a compensable 
rating for his residuals of a left corneal abrasion is 
denied.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's left eye disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.



ORDER

Entitlement to a compensable rating for residuals of a left 
corneal abrasion, diagnosed after service as a mild ocular 
allergy of the left eye, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


